Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Claim Objections
Claim 14 is objected to because of the following informalities: there appears to be a typo regarding the claim dependency. For examination purposes the claim is interpreted as being dependent upon claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Lipman et at (PGPub No US 2012/0166090, hereafter “Lipman”).
Examiner’s Note – claims 1, 6, 11, 16, 21 and 23 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

Regarding claims 1, 6, 11, 16, 21 and 23, Lipman discloses an analyte sensor (Lipman – p [0054], Aceti et al, US Patent 6,540,675, col. 1, lines 30-60, teaches using glucose test strips and glucose sensors); 
a transceiver interface device configured to receive one or more analyte concentrations from a transceiver (Lipman – p [0052], “the device 10 may include all features necessary for analyzing a sample to determine the concentration of a target analyte contained therein, and be connected with a wired or wireless connection to a separate or remote interface [transceiver interface device], such as a display”, requires transceivers on each end); 
a user interface (Lipman – fig. 1, item 12; p [0052], “device 10 may include a suitable user interface 12”); 
a computer including a non-transitory memory and a processor (Lipman – fig. 1, item 24’; p [0053]), wherein the computer is configured to: cause the user interface to display the one or more received analyte concentrations (Lipman – fig. 2, items 20, 22; p [0052], “the device 10 may include all features necessary for analyzing a sample to determine the concentration of a target analyte contained therein, and be connected with a wired or wireless connection to a separate or remote interface, such as a display”);
a sensor interface device configured to receive sensor data from an analyte sensor (Lipman – fig. 1, item 11; p [0051], “the device 10 can optionally include a slot or opening 11 which is configured to receive a separate test strip or cartridge”);
a transceiver (Lipman – p [0041], “the analyte measurement result is acquired” requires a transceiver) configured to (i) receive measurement information from the analyte sensor (Lipman – p [0041], “the analyte measurement result is acquired [received]”; p [0051], teaches an analyte monitor or meter that receives a test strip [analyte sensor]), (ii) calculate one or more analyte concentrations using at least the received measurement information (Lipman – p [0051], teaches determining the concentration of at least one target analyte contained in a sample of body fluid via information provided from the test strip [as detailed in prior limitation citations [ie, p 0041]]), and (iii) convey the calculated one or more analyte concentrations (Lipman – p [0054], teaches the device presents the results of the analysis to the user on a display; requires that the results are conveyed); and
a display device configured to (i) receive the one or more analyte concentrations from the transceiver (Lipman – p [0052], “the device may ... be connected with a wired or wireless connection to ... a display.”, requires transceivers on each end; p [0054], teaches the device presents the results of the analysis to the user on a display; requires that the results are obtained from the transceiver portion), (ii) display the received one or more analyte concentrations (Lipman – p [0054], teaches the device presents [displays] the results of the analysis [eg, concentrations] to the user on a display), (iii) select one of a plurality of meal types as a default meal type based on the current time of day (Lipman – fig. 3, items 26, 27; p [0060]-[0061], teaches an icon is displayed comprising symbols corresponding to breakfast (e.g., rising sun), lunch (e.g., midday sun), and dinner (e.g., moon), and the icon further comprises a selectable portion which can be selectively associated with an appropriate time and suggested to the user by the device), and (iv) display a meal event entry screen [Lipman – fig. 2, items 12’, 14’] that includes a meal type selectable element for specifying a type of meal (Lipman – fig. 3, item 27; p [0060]-[0061], teaches a selectable portion which can be selectively associated with an appropriate time), wherein the meal type selectable element is initially set to the selected default meal type (Lipman – fig. 3, item 26; p [0043], “all 6 possible meal markings are shown on the screen at one time (before or after each of breakfast, lunch, and dinner), with only one appropriate [default] meal marker time ultimately selected”; p [0060]-[0061], teaches an icon is displayed comprising symbols corresponding to breakfast (e.g., rising sun), lunch (e.g., midday sun), and dinner (e.g., moon), and the icon further comprises a selectable portion which can be selectively associated with an appropriate time and suggested to the user by the device), and the meal type selectable element is capable of being set to a different one of the plurality of meal types (Lipman – fig. 3; p [0062], “If the user wishes to deviate from the suggested marking position, or independently select an appropriate marking position for the selectable portion 27 of the icon 26', the user can change the position of the selectable portion 27 by use of one or more of the buttons 16' of the device 10'”).
Regarding claims 2, 7, 12, and 17, Lipman discloses all of the limitations on which this claim depends, further, Lipman discloses display a meal event entered using the meal event entry screen with the one or more analyte concentrations (Lipman – fig. 2, items 14’, 24’; p [0062], “According to the illustrated embodiment, the results 24' are presented to the user by displaying them on the display 14'”).
Regarding claims 3, 8, 13, 18, 22 and 24 Lipman discloses all of the limitations on which this claim depends, further, Lipman discloses the plurality of meal types include breakfast, lunch, and dinner (Lipman – p [0047], “an icon is displayed comprising symbols corresponding to breakfast (e.g., rising sun), lunch (e.g., midday sun), and dinner (e.g., moon)”).
Regarding claims 4, 9, 14 and 19 Lipman discloses all of the limitations on which this claim depends, further, Lipman discloses comparing the current time of day to time intervals corresponding to the meal types, and the selected default meal type is the meal type having the time interval into which the current time of day falls (Lipman – p [0048], “suggesting to the user an appropriate marking time for the just-completed test, based upon the time of day at which the test has been taken. For example, if the user completes a test at 6:30 AM it may be automatically suggested to the user that the test be marked as pre-breakfast.”).
Regarding claims 5, 10, 15 and 20 Lipman discloses all of the limitations on which this claim depends, further, Lipman discloses the time intervals are configured to be adjustable by a user of the display device (Lipman – p [0048], “suggestion is again based upon the time of day, and optionally upon additional input which is preprogrammed and/or provided by the user. Thus, a device or mechanism can be provided which is preprogrammed to suggest that any test performed at 6:30 AM or earlier be suggested for marking as a pre-breakfast test. Alternatively, or in addition thereto, the user may customize this suggestion. For example, the user can specify that any test performed prior to 7 AM be suggested for marking as a pre-breakfast testing event”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LISA E PETERS/Primary Examiner, Art Unit 2862